DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
Claims 1, 2, 16 and 20 have been cancelled; claims 3, 5, 6-10, 12, 15, 17 and 18 have been amended; and claims 3-15 and 17-19 are currently pending. 

                                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Information Disclosure Statement
	The information disclosure statements filed on 3/01/2022 and 04/01/2022 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 15, and 19 recite the broad recitation ´…each of the plurality of pixel groups being one of  i) a normal pixel group …, or ii)a mixed pixel group ….” (see the respective independent claims ), and the claim also recites “ …the plurality of pixel groups, AND wherein the mixed pixel group…”   which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The independent claims assert the limitation language “OR” between options i) and ii). However, when it comes down to the dependent claims, instead of using the OR assertion consistently, the claim language changes to “AND” or assumes one of the options as being chosen over the other. Applicant needs to keep consistency and the corresponding dependent claims should have enough antecedent basis in the corresponding claim(s) that the claim is dependent on.   

Claims 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent of the rejected claim 4. 

                                         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 6, 8, 10, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minagawa et al. (US 2015/0054996 A1, hereinafter “Minagawa”).

In regards to claim 3, Minagawa discloses an imaging apparatus (D1: par 157-165; figure 5) comprising:
a pixel array unit (D1: figure 5) including a plurality of pixel groups (D1: par 162; figure 5 elements A-D form a respective pixel group), each of the plurality of pixel groups being one of i) a normal pixel group including only normal pixels (D1: par 162 "pixels having different photosensitivity levels or exposure amounts"), wherein for each normal pixel group, the normal pixels receive light transmitted through a same colored color filter (D1: figure 5: each pixel group comprising each pixels A, B, C and D receives light of a respective color: the upper left and lower right pixel groups receive green light, the upper right pixel group receives blue light, the lower left pixel group receives red light.); whereon each of the plurality pixel groups includes forur pixels in a 2X2 array (See, for example, Fig. 5). 

In regards to claim 8, Minagawa discloses an imaging apparatus (D1: par 157-165; figure 5) comprising:
a pixel array unit (D1: figure 5) including a plurality of pixel groups (D1: par 162; figure 5 elements A-D form a respective pixel group), each of the plurality of pixel groups being one of i) a normal pixel group including only normal pixels (D1: par 162 "pixels having different photosensitivity levels or exposure amounts"), wherein for each normal pixel group, the normal pixels receive light transmitted through a same colored color filter (D1: figure 5: each pixel group comprising each pixels A, B, C and D receives light of a respective color: the upper left and lower right pixel groups receive green light, the upper right pixel group receives blue light, the lower left pixel group receives red light.); whereon each of the plurality pixel groups includes four pixels in a 2X2 array (See, for example, Fig. 5). 

In regards to claim 17, Minagawa discloses (D1: par 157-165; figure 5) an imaging apparatus comprising: a pixel array unit (D1: figure 5) including a plurality of pixel groups groups (D1: par 162; figure 5 elements A-D form a respective pixel group), each of the plurality of pixel groups being one of i) a normal pixel group including only normal pixels (D1: par 162 "pixels having different photosensitivity levels or exposure amounts"), wherein for each normal pixel group, the normal pixels receive light transmitted through a same colored color filter (D1: figure 5: each pixel group comprising each pixels A, B, C and D receives light of a respective color: the upper left and lower right pixel groups receive green light, the upper right pixel group receives blue light, the lower left pixel group receives red light.); aand 
whereon each of the plurality pixel groups includes four pixels in a 2X2 array (See, for example, Fig. 5). 

In regards to claim 6, Minagawa discloses a plurality of floating diffusion areas, each floating diffusion area being for a respective pixel group; and a plurality of pixel circuits, each pixel circuit being for a respective pixel group  (par 163 "By adding the outputs of these four pixels" as well as figure 5 showing a shared floating diffusion element FD for pixels A, B, C and D within each pixel group; par 82 and 83 disclose a CMOS image sensor, which implicitly discloses that the readout and amplification transistors of each CMOS imager cell are connected to the respective floating diffusion). 

In regards to claim 10, Minagawa discloses that the four pixels include a first normal pixel having a first exposure time period and a second normal pixel having a second exposure time period shorter than the first exposure time period (“ …a two group configuration will be described as an example, in which the exposure time conditions (or the photosensitivity levels) are set as two conditions, and pixels facing each other in the diagonal duirection have the same exposure time…”, see for example, Pars [0121] and [0122]). 

In regards to claim 12, Minagawa discloses (See, for example, Fig. 12) the plurality of pixel groups are arranged in a matrix, each of the plurality of pixel groups includes first, second, third, and fourth pixels arranged in a 2×2 array, each of the first pixels   includes a first contact (B, LA), each of the second pixels includes a second contact (G, LB), each of the third pixels includes a third contact (G, LD), and each of the fourth pixels includes a fourth contact (B, LC), the first contacts are aligned with one another in a row direction and a column direction (Contacts with the respective pixels as shown in Fig. 12), the second contacts are aligned with one another in the row direction and the column direction (Contacts with the respective pixels as shown in Fig. 12), the third contacts are aligned with one another in the row direction and the column direction (Contacts with the respective pixels as shown in Fig. 12), and the fourth contacts are aligned with one another in the row direction and the column direction (Contacts with the respective pixels as shown in Fig. 12), and the first contacts are connected to a same first drive line, the second contacts are connected to a same second drive line, the third contacts are connected to a same third drive line,

In regards to claim 13, Minagawa discloses that the normal pixels are red pixels, green pixels, or  blue pixels according to red, green, and blue color filters (See, for example, Fig. 3) . 

In regards to claim 14, Minagawa discloses that an array pattern of the pixel groups is a Bayer array pattern (See, for example, Fig. 3 and Par [0117]). 

In regards to claim 18, Minagawa discloses (See, for example, Fig. 3) the plurality of pixel groups are arranged in a matrix (See, for example, fig. 3).  

                                           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Yamaguchi (WO 2015029425 A1, hereinafter “Yamaguchi”).

In regards to claim 11, Minagawa discloses all limitations of claim 6 above but silent about the first phase difference detection pixel and the second phase difference detection pixel are coupled to different floating diffusion areas.
	Yamaguchi while disclosing a solid-state imaging element discloses (See, for example, Fig. 8) the first phase difference detection pixel (2PA) and the second phase difference detection pixel (2PB) are coupled to different floating diffusion areas (49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Minagawa by Yamaguchi because this would help the element increases quality of an imaged image since correction processing on the phase difference pixel is avoided, and amount of defective pixels is decreased due to additional phase difference pixels used for phase detection.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893